DETAILED ACTION
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 and 11/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 06/22/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman et al., (hereinafter Chapman), U.S. Publication No. 2019/0098637.

As per claim 1, Chapman discloses an apparatus for wireless communication at a user equipment [fig. 2, 6, paragraphs 0062, 0066, 0095, 0146, an apparatus for wireless communication at a user equipment (communication between the wireless communication node and the wireless communication devices)], comprising: 
a memory; and one or more processors coupled to the memory [fig. 4, 6, paragraphs 0027, 0069, 0071, a memory; and one or more processors coupled to the memory (wireless communication device comprises a processor and a memory)], the one or more processors configured to: 
receive an indication of a set of interfered frequency resources that are subject to interference by a set of interfering frequency resources [paragraphs 0023, 0096, 0097, 0110, receive an indication of a set of interfered frequency resources that are subject to interference by a set of interfering frequency resources (scheduling element 60 determines which wireless communication devices are to be scheduled on interfered radio resources)]; and 
communicate with a wireless communication device using at least one of: a bandwidth part configuration that is based at least in part on the set of interfered frequency resources, a communication procedure that is based at least in part on the set of interfered frequency resources, or a combination thereof [fig. 10, 11, paragraphs 0019, 0029, 0075, 0095, 0097, 0102, communicate with a wireless communication device (communication devices communicating wirelessly) using at least one of: a communication procedure that is based at least in part on the set of interfered frequency resources (communication quality is scheduled to interfered resources; determines a profile of the interference between transmissions in the two frequency allocations)].

As per claim 2, Chapman discloses the apparatus of claim 1, wherein the indication of the set of interfered frequency resources indicates at least one of: 
a partially interfered resource block, a fully interfered resource block, an interfered subcarrier of a partially interfered resource block, or a combination thereof [paragraphs 0086, 0087, 0096, 0097, 0102, an interfered subcarrier of a partially interfered resource block (interfered radio resources, i.e. subcarriers)].

As per claim 3, Chapman discloses the apparatus of claim 1, wherein the indication of the set of interfered frequency resources was based at least in part on 
a determination corresponding to a tolerance of an inter-carrier interference associated with a beam [paragraphs 0080, 0088, 0091, a determination corresponding to a tolerance of an inter-carrier interference associated with a beam (mitigating inter-carrier interference)].

As per claim 4, Chapman discloses the apparatus of claim 3, 
wherein the inter-carrier interference is based at least in part on a quality of service requirement [paragraphs 0105, 0110, 0114, wherein the inter-carrier interference is based at least in part on a quality of service requirement (communication quality threshold on the resources)].

As per claim 5, Chapman discloses the apparatus of claim 1, 
wherein the one or more processors are configured to communicate with the wireless communication device using the communication procedure by rate matching around the set of interfered frequency resources [paragraphs 0004, 0076, 0095, wherein the one or more processors are configured to communicate with the wireless communication device using the communication procedure by rate matching around the set of interfered frequency resources (assigning resources and allocating appropriate modulation and coding rates)].

As per claim 6, Chapman discloses the apparatus of claim 5, wherein the one or more processors are configured to rate match around the set of interfered frequency resources by rate matching around at least one of: 
a fully interfered resource block, a subcarrier of a partially interfered resource block, or a combination thereof [paragraphs 0086, 0087, 0096, 0097, 0102, a subcarrier of a partially interfered resource block (interfered radio resources, i.e. subcarriers)].

As per claim 7, Chapman discloses the apparatus of claim 1, 
wherein the one or more processors are configured to communicate with the wireless communication device using the communication procedure by assigning a first reliability level to bits associated with the set of interfered frequency resources that is lower than a second reliability level assigned to bits that are not associated with the set of interfered frequency resources [paragraphs 0021, 0022, 0037, 0105, 0110, wherein the one or more processors are configured to communicate with the wireless communication device using the communication procedure by assigning a first reliability level to bits associated with the set of interfered frequency resources that is lower than a second reliability level assigned to bits that are not associated with the set of interfered frequency resources (first communication quality threshold on radio resources experiencing interference and communication quality threshold on non-interfered radio resources)].

As per claim 8, Chapman discloses the apparatus of claim 7, wherein the one or more processors are configured to assign the first reliability level by assigning the first reliability level to at least one of: 
a fully interfered resource block, a subcarrier of a partially interfered resource block, or a combination thereof [paragraphs 0086, 0087, 0096-0098, 0102, 0110, a subcarrier of a partially interfered resource block (interfered radio resources, i.e. subcarriers)].

As per claim 9, Chapman discloses the apparatus of claim 7, 
wherein the one or more processors are configured to assign the first reliability level by scaling a log likelihood ratio by a factor that is less than one, wherein the log likelihood ratio corresponds to the bits associated with the set of interfered frequency resources [paragraphs 0105, 0114,  wherein the one or more processors are configured to assign the first reliability level by scaling a log likelihood ratio by a factor that is less than one, wherein the log likelihood ratio corresponds to the bits associated with the set of interfered frequency resources (a signal to Interference and Noise Ratio (SINR) that is to be compared with a first communication quality threshold… threshold used in order to indicate if the communication quality is high or low)].

As per claim 10, Chapman discloses the apparatus of claim 9, 
wherein the one or more processors are configured to use a puncturing procedure corresponding to the bits associated with the set of interfered frequency resources by scaling the log likelihood ratio by a factor that is equal to zero [paragraphs 0105, 0114,  wherein the one or more processors are configured to use a puncturing procedure corresponding to the bits associated with the set of interfered frequency resources by scaling the log likelihood ratio by a factor that is equal to zero (a signal to Interference and Noise Ratio (SINR) that is to be compared with a first communication quality threshold… threshold used in order to indicate if the communication quality is high or low)].

As per claim 11, Chapman discloses the apparatus of claim 1, 
wherein the one or more processors are configured to communicate with the wireless communication device using the communication procedure based at least in part on a determination that a modulation scheme to be used to communicate with the wireless communication device satisfies a condition [paragraphs 0095, 0101, 0124, 0125-0128, 0157, wherein the one or more processors are configured to communicate with the wireless communication device using the communication procedure based at least in part on a determination that a modulation scheme to be used to communicate with the wireless communication device satisfies a condition (making a change in coding and modulation based on information about a coding and modulation difference received)].

As per claim 12, Chapman discloses the apparatus of claim 11, wherein the modulation scheme satisfies the condition based at least in part on the modulation scheme comprising 
an order that is greater than or equal to an order of a sixty-four quadrature amplitude modulation scheme [paragraphs 0095, 0101, 0124, 0125-0128, 0157, an order that is greater than or equal to an order of a sixty-four quadrature amplitude modulation scheme (allocating appropriate modulation and coding rates e.g., 256QAM modulation)].

As per claim 13, Chapman discloses the apparatus of claim 11, wherein the configured bandwidth part excludes at least one of: 
a fully interfered resource block, a subcarrier of a partially interfered resource block, or a combination thereof [paragraphs 0086, 0087, 0096-0098, 0102, 0110, a subcarrier of a partially interfered resource block (interfered radio resources, i.e. subcarriers)].

As per claim 14, Chapman discloses the apparatus of claim 1, 
wherein the bandwidth part configuration indicates a configured bandwidth part that excludes at least a portion of the set of interfered frequency resources [paragraphs 0018, 0102, 0140, wherein the bandwidth part configuration indicates a configured bandwidth part that excludes at least a portion of the set of interfered frequency resources (exclude the radio resources that are found to be unreliable or interfered)].

As per claim 15, Chapman discloses an apparatus for wireless communication at a wireless communication device [fig. 2, 6, paragraphs 0062, 0066, 0071, 0095, 0146, an apparatus for wireless communication at a wireless communication device (communication between the wireless communication node and the wireless communication devices)], comprising: 
a memory; and one or more processors coupled to the memory [fig. 4, 5, paragraphs 068, 0069, a memory; and one or more processors coupled to the memory (control device OCD a processor PR 50 connected to a program memory M 52)], the one or more processors configured to: 
transmit an indication of a set of interfered frequency resources that are subject to interference by a set of interfering frequency resources [paragraphs 0023, 0096, 0097, 0110, transmit an indication of a set of interfered frequency resources that are subject to interference by a set of interfering frequency resources (scheduling element 60 determines which wireless communication devices are to be scheduled on interfered radio resources)]; and 
communicate with a user equipment using at least one of: a bandwidth part configuration that is based at least in part on the set of interfered frequency resources, a communication procedure that is based at least in part on the set of interfered frequency resources, or a combination thereof [fig. 10, 11, paragraphs 0019, 0029, 0075, 0095, 0097, 0102, communicate with a wireless communication device (communication devices communicating wirelessly) using at least one of: a communication procedure that is based at least in part on the set of interfered frequency resources (communication quality is scheduled to interfered resources; determines a profile of the interference between transmissions in the two frequency allocations)].

As per claim 16, Chapman discloses the apparatus of claim 15, wherein the indication of the set of interfered frequency resources indicates at least one of: 
a partially interfered resource block, a fully interfered resource block, an interfered subcarrier of a partially interfered resource block, or a combination thereof [paragraphs 0086, 0087, 0096, 0097, 0102, an interfered subcarrier of a partially interfered resource block (interfered radio resources, i.e. subcarriers)].

As per claim 17, Chapman discloses the apparatus of claim 15, the one or more processors are configured to 
determine the set of interfered frequency resources [paragraphs 0023, 0096, 0097, 0110, determine the set of interfered frequency resources (determines interfered radio resources)].

As per claim 18, Chapman discloses the apparatus of claim 17, wherein the one or more processors are configured to 
determine the set of interfered frequency resources based at least on a determination corresponding to a tolerance of an inter-carrier interference associated with a beam [paragraphs 0080, 0088, 0091, determine the set of interfered frequency resources based at least on a determination corresponding to a tolerance of an inter-carrier interference associated with a beam (mitigating inter-carrier interference)].

As per claim 19, Chapman discloses the apparatus of claim 18, 
wherein the inter-carrier interference is based at least in part on a quality of service requirement [paragraphs 0105, 0110, 0114, wherein the inter-carrier interference is based at least in part on a quality of service requirement (communication quality threshold on the resources)].

As per claim 20, Chapman discloses the apparatus of claim 15, 
wherein the one or more processors are configured to communicate with the user equipment using the communication procedure by rate matching around the set of interfered frequency resources [paragraphs 0004, 0076, 0095, wherein the one or more processors are configured to communicate with the user equipment using the communication procedure by rate matching around the set of interfered frequency resources (assigning resources and allocating appropriate modulation and coding rates)].

As per claim 21, Chapman discloses the apparatus of claim 20, wherein the one or more processors are configured to rate match around the set of interfered frequency resources by rate matching around at least one of: 
a fully interfered resource block, a subcarrier of a partially interfered resource block, or a combination thereof [paragraphs 0086, 0087, 0096, 0097, 0102, a subcarrier of a partially interfered resource block (interfered radio resources, i.e. subcarriers)].

As per claim 22, Chapman discloses the apparatus of claim 15, wherein the one or more processors are configured to communicate with the user equipment using the communication procedure by 
assigning a first reliability level to bits associated with the set of interfered frequency resources that is lower than a second reliability level assigned to bits that are not associated with the set of interfered frequency resources [paragraphs 0021, 0022, 0037, 0105, 0110, assigning a first reliability level to bits associated with the set of interfered frequency resources that is lower than a second reliability level assigned to bits that are not associated with the set of interfered frequency resources (first communication quality threshold on radio resources experiencing interference and communication quality threshold on non-interfered radio resources)].

As per claim 23, Chapman discloses the apparatus of claim 22, wherein the one or more processors are configured to assign the first reliability level by assigning the first reliability level to at least one of: 
a fully interfered resource block, a subcarrier of a partially interfered resource block, or a combination thereof [paragraphs 0086, 0087, 0096, 0097, 0102, a subcarrier of a partially interfered resource block (interfered radio resources, i.e. subcarriers)].

As per claim 24, Chapman discloses the apparatus of claim 23, 
wherein the one or more processors are configured to assign the first reliability level by scaling a log likelihood ratio by a factor that is less than one, wherein the log likelihood ratio corresponds to the bits associated with the set of interfered frequency resources [paragraphs 0105, 0114,  wherein the one or more processors are configured to assign the first reliability level by scaling a log likelihood ratio by a factor that is less than one, wherein the log likelihood ratio corresponds to the bits associated with the set of interfered frequency resources (a signal to Interference and Noise Ratio (SINR) that is to be compared with a first communication quality threshold… threshold used in order to indicate if the communication quality is high or low)].

As per claim 25, Chapman discloses the apparatus of claim 24, wherein the one or more processors are configured to use 
a puncturing procedure corresponding to the bits associated with the set of interfered frequency resources by scaling the log likelihood ratio by a factor that is equal to zero [paragraphs 0105, 0114, a puncturing procedure corresponding to the bits associated with the set of interfered frequency resources by scaling the log likelihood ratio by a factor that is equal to zero (a signal to Interference and Noise Ratio (SINR) that is to be compared with a first communication quality threshold… threshold used in order to indicate if the communication quality is high or low)].

As per claim 26, Chapman discloses the apparatus of claim 15, 
wherein the one or more processors are configured to communicate with the user equipment using the communication procedure based at least in part on a determination that a modulation scheme to be used to communicate with the user equipment satisfies a condition [paragraphs 0095, 0101, 0124, 0125-0128, 0157, wherein the one or more processors are configured to communicate with the wireless communication device using the communication procedure based at least in part on a determination that a modulation scheme to be used to communicate with the wireless communication device satisfies a condition (making a change in coding and modulation based on information about a coding and modulation difference received)].

As per claim 27, Chapman discloses the apparatus of claim 26, 
wherein the modulation scheme satisfies the condition based at least in part on the modulation scheme comprising an order that is greater than or equal to an order of a sixty-four quadrature amplitude modulation scheme [paragraphs 0095, 0101, 0124, 0125-0128, 0157, an order that is greater than or equal to an order of a sixty-four quadrature amplitude modulation scheme (allocating appropriate modulation and coding rates e.g., 256QAM modulation)].

As per claim 28, Chapman discloses the apparatus of claim 15, wherein the bandwidth part configuration indicates a configured bandwidth part that excludes at least a portion of the set of interfered frequency resources, wherein the configured bandwidth part excludes at least one of: 
a fully interfered resource block, a subcarrier of a partially interfered resource block, or a combination thereof [paragraphs 0086, 0087, 0096, 0097, 0102, a subcarrier of a partially interfered resource block (interfered radio resources, i.e. subcarriers)].

As per claim 29, Chapman discloses a method of wireless communication performed by a user equipment [fig. 2, 6, 10, paragraphs 0062, 0066, 0093, 0095, 0146, a method for wireless communication at a user equipment (a method for improving communication quality between the first base station and wireless communication device)], comprising: 
receiving an indication of a set of interfered frequency resources that are subject to interference by a set of interfering frequency resources [paragraphs 0023, 0096, 0097, 0110, receiving an indication of a set of interfered frequency resources that are subject to interference by a set of interfering frequency resources (scheduling element 60 determines which wireless communication devices are to be scheduled on interfered radio resources)]; and 
communicating with a wireless communication device using at least one of: a bandwidth part configuration that is based at least in part on the set of interfered frequency resources, a communication procedure that is based at least in part on the set of interfered frequency resources, or a combination thereof [fig. 10, 11, paragraphs 0019, 0029, 0075, 0095, 0097, 0102, communicating with a wireless communication device (communication devices communicating wirelessly) using at least one of: a communication procedure that is based at least in part on the set of interfered frequency resources (communication quality is scheduled to interfered resources; determines a profile of the interference between transmissions in the two frequency allocations)].

As per claim 30, Chapman discloses a method of wireless communication performed by a wireless communication device [fig. 2, 6, 10, paragraphs 0062, 0066, 0093, 0095, 0146, a method of wireless communication performed by a wireless communication device (a method for improving communication quality between the first base station and wireless communication device)], comprising: 
transmitting an indication of a set of interfered frequency resources that are subject to interference by a set of interfering frequency resources [paragraphs 0023, 0096, 0097, 0110, transmitting an indication of a set of interfered frequency resources that are subject to interference by a set of interfering frequency resources (scheduling element 60 determines which wireless communication devices are to be scheduled on interfered radio resources)]; and 
communicating with a user equipment using at least one of: a bandwidth part configuration that is based at least in part on the set of interfered frequency resources, a communication procedure that is based at least in part on the set of interfered frequency resources, or a combination thereof [fig. 10, 11, paragraphs 0019, 0029, 0075, 0095, 0097, 0102, communicating with a wireless communication device (communication devices communicating wirelessly) using at least one of: a communication procedure that is based at least in part on the set of interfered frequency resources (communication quality is scheduled to interfered resources; determines a profile of the interference between transmissions in the two frequency allocations)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maltsev et al., U.S. Publication No. 2015/0085761 discloses multi-beam transmissions at mmW frequencies to a plurality of user equipment (UE) comprising allocating each UE a non-interfering spectral portion of a full channel bandwidth. 
Negus et al., U.S. Patent No. 10,051,643 discloses determining the measure of interference during a blanking interval.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469